Title: Thomas Jefferson to David Gelston, 18 October 1816
From: Jefferson, Thomas
To: Gelston, David


          
            Dear Sir
            Monticello Oct. 18. 16.
          
          Your favor of the 11th came to hand last night. supposing that mr Gibson will have sent on the former sum of 89.11 as mentioned in my letter of the 16th before I could advise him to enlarge it, I have thought it best to inclose to you directly the additional sum of 6.60 D in Richmond bank notes which we understand to be at par in N. York, or if not exactly so the fractional cents on the inclosed may perhaps make up the difference. with a repetition of my thanks accept that of the assurance of my great esteem and respect.
          Th: Jefferson
        